Citation Nr: 0612354	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  The veteran died on November [redacted], 1988.  

In December 1996, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  The Board decision was affirmed by the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in October 1998.  

By rating action in January 2003, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the cause of the veteran's death.  
A hearing at the RO before the undersigned member of the 
Board was held in June 2004.  In April 2005, the Board 
reopened the appellant's claim and remanded the appeal for 
additional development.  In December 2005, the RO denied 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The immediate cause of the veteran's death on November 1, 
1988 is shown to have been the result of adenocarcinoma of 
the cecum and liver metastasis.  

4.  The veteran's cecum cancer was first clinically 
demonstrated many years after service, and there is no 
probative evidence of a causal connection between the 
veteran's cancer and military service or any incident 
therein, to include any exposure to herbicide agents.  

5.  The veteran had no service-connected disabilities at the 
time of his death.  

6.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the Board reopened the claim of service 
connection for the cause of the veteran's death in April 
2005, and remanded the appeal for additional development.  
The notice and assistance provisions of the VCAA were 
provided to the appellant in April 2005, and she was provided 
with the specific law and regulations pertaining to VCAA in 
the February 2003 statement of the case and the December 2005 
supplemental statement of the case.  The appellant also 
testified at a personal hearing at the RO before the 
undersigned member of the Board in June 2004.  The appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  In May 2005, 
the appellant indicated that she had no additional evidence 
to submit and wished to have her appeal forwarded to the 
Board for immediate disposition of her claim.  Clearly, from 
subsequent submissions by and on behalf of the appellant, she 
is fully conversant with the legal requirements in this case.  

In short, the appellant has been informed of the information 
and evidence necessary to substantiate her claim, the law and 
regulations pertaining to her claim, and she has not disputed 
any of the material facts pertaining to the claim.  Further, 
as noted above, the appellant has not indicated the existence 
of any outstanding information or evidence relevant to her 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by her is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the appellant was not 
informed of VCAA notice provision regarding the effective 
date for the award of benefits if service connection is 
awarded under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 prior to initial adjudication of her 
claim in January 2003.  However, as the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  Therefore, there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant had sufficient notice of the type of 
information needed to support her claim and the evidence 
necessary to complete the application.  The Board finds 
further, that it appears from the record that all available 
relevant evidence has been obtained.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions of VCAA, including 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), have been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2005).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) (emphasis added) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2005).  

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancers, 
prostate cancer, and soft tissue sarcoma, manifested at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the reputable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  In addition, the Secretary has determined that 
there is no positive association between exposure to 
herbicides and hepatobiliary cancers, to include cancer of 
the liver.  The basis for the conclusion is the analysis of 
countless scientific studies reviewed by the National Academy 
of Science (NAS).  See Notice, 68 Fed. Reg. 27630-27641 
(2003).  Based on studies reviewed by the NAS, the notice in 
the Federal Register also indicates that on the basis of all 
evidence available, the Secretary has found that the credible 
evidence against an association between gastrointestinal 
tumors (stomach cancer, pancreatic cancer, colon cancer, and 
rectal cancer) and herbicide exposure outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for a any disability shown after service by presenting 
evidence which shows that it was at least as likely as not 
that the disease was caused by inservice exposure to Agent 
Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background & Analysis

The appellant contends that the veteran's liver cancer was 
due to herbicide exposure in service.  In the alternative, 
she asserts that it is possible that the primary source of 
his cancer was in his lungs and spread to his liver.  The 
appellant testified that no one had ever told her that her 
husband had lung cancer and she doesn't believe that any 
tests were done to determine if he had lung cancer.  The 
appellant indicated that the veteran received all of his 
medical treatment at private medical facilities.  

The veteran's service records showed that he served in 
Vietnam for 11 months from December 1967 to November 1968.  
His service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis for any problems 
associated with his lungs or liver during service.  The 
veteran specifically denied any liver or intestinal trouble, 
jaundice, tumors, cancer, piles, rectal disease, blood in 
urine, urinary problems, or recent gain or loss of weight on 
a Report of Medical History for separation from service in 
June 1969, and no pertinent abnormalities were noted on 
examination at that time.  The veteran's lungs and chest, 
abdomen and viscera, anus and rectum, gastrointestinal 
system, and lymphatics were all normal on examination, and a 
chest x-rays study was also normal.  

The evidentiary record shows that the veteran was admitted to 
a private hospital in December 1987 with a history of 
abdominal cramps, diarrhea, and pain radiating into his back.  
The veteran reported that his symptoms started around 
Thanksgiving, went away for a few days, and then came back.  
A radiological workup revealed a lesion at the right colon 
and the veteran was admitted for elective surgery and a liver 
biopsy.  An exploratory laparotomy revealed carcinoma of the 
right colon with liver and mesenteric lymph node metastases.  
The biopsy showed carcinoma of the ascending colon (cecum) 
and extensive metastatic carcinoma of the liver.  A post 
operative liver and bone scan was normal, and the veteran was 
immediately started on chemotherapy.  A chest x-ray study at 
that time showed the lung fields were clear and the 
visualized bony structures were unremarkable.  The impression 
was normal chest.  

A CT scan in May 1988 revealed extensive and progressive 
liver metastatic disease and lymph node enlargement.  A chest 
x-ray study the same day showed no significant change from 
the December 1987 study other than some upward elevation to 
the right hemidiaphragm which was attributed to the 
development of intra abdominal ascites in the liver.  

The terminal hospital records showed that the veteran was 
admitted on October 31, 1988, with severe abdominal pain and 
jaundice.  A chest x-ray study showed no evidence of any mass 
or acute findings.  The admission diagnosis was acute bowel 
obstruction and cancer of the bowel with liver metastases.  
The veteran's condition was in a severe state of 
deterioration and he expired on November 1, 1988 from acute 
liver failure.  An autopsy was refused.  

The favorable evidence of record consists of a letter from a 
private physician, P. J. Castelli, whose specialty appears to 
be in radiology and magnetic imaging.  Dr. Castelli indicated 
that he had reviewed the veteran's chest x-ray studies and CT 
scans from December 1987 to October 1988, and included a 
brief description of the veteran's medical history.  He 
indicated that the while the quality of the x-ray studies was 
questionable, there was no evidence of obvious mass lesions 
or mediastinal adenopathy in the lungs.  He concluded that 
"possibility" that the veteran's adenocarcinoma of the 
liver and ascending colon and cecum, splenomegaly, ascites, 
and periaortic adenopathy were secondary to a chemical agent 
could not be excluded based on the diagnostic reports.  

In January 2005, the claims file was referred to the Director 
of VA Occupational and Environmental Health; a Board 
certified specialist in Preventive Medicine in Occupational 
and Environmental Medicine, for an opinion as to whether the 
veteran had lung cancer at the time of his death, and whether 
there was any relationship between herbicide exposure and the 
veteran's acute hepatic failure, adenocarcinoma of the cecum 
and liver metastasis, and acute bowel obstruction.  

In February 2005, the VA Director indicated that he had 
reviewed the entire claims file and found no evidence of lung 
cancer.  He noted that the December 1987 biopsy which showed 
adenocarcinoma of the liver and ascending colon and the 
secondary neoplasm evidence in mesenteric lymph nodes was 
typical of primary cancer of the colon.  As to the discussion 
concerning the veteran's CEA levels in reference to possible 
lung cancer, he stated that a tissue biopsy is far more 
revealing.  In conclusion, he opined that the veteran did not 
have lung cancer at the time of death, and that there was no 
current medical or scientific information that demonstrates 
an association between herbicide exposure and acute bowel 
obstruction or adenocarcinoma of the cecum and liver 
metastasis.  

After review of all the evidence of record, the Board finds 
that reliance upon the opinion rendered by the VA medical 
expert is warranted in this case, and that the opinion 
outweighs the equivocal statement of Dr. Castelli.  Dr. 
Castelli did not actually offer an opinion as to the etiology 
of the veteran's cecum cancer and liver metastasis, but 
rather suggested that the possibility of a relationship to 
herbicide exposure could not be ruled out.  He offered no 
discussion or analysis for his position, nor did he provide 
any medical basis for his hypothesis.  As to the appellant's 
assertion that the veteran's primary cancer was in the lungs, 
Dr. Castelli's statement suggests that there was no evidence 
to support that position.  Thus, the Board finds that Dr. 
Castelli's statement is not so persuasive as to find in favor 
of the appellant.  

The VA medical expert, after reviewing the entire claims 
file, concluded that there was no evidence of lung cancer, 
and that the clinical and diagnostic findings were consistent 
with the development of primary colon cancer.  The Board is 
cognizant of the fact that additional medical reports were 
not in the claims file when the medical expert opinion was 
rendered.  However, the reports did not offer any additional 
pertinent information that was not available to the VA 
medical expert in February 2005, and merely supplemented the 
record.  That is, the underlying cause of the veteran's 
death, as shown on the Certificate of Death, was not 
disturbed by the findings from the additional reports.  In 
the absence of competent medical evidence to the contrary, 
the Board finds that reliance on the VA medical expert 
opinion is warranted in this case.  See Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

In this case, the appellant has present no evidence of a 
nexus between an event in service and the veteran's 
adenocarcinoma of the cecum and liver metastasis.  As 
indicated above, the service medical records do not show any 
evidence of cancer in service or until many years thereafter.  
While the appellant may well believe that the primary source 
of the veteran's adenocarcinoma of the cecum and liver 
metastasis was in his lungs or, in the alternative, was due 
to herbicide exposure in service, she has not provided any 
competent medical evidence to support her claim.  The 
appellant, as a layperson, is not competent to make this 
judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Franzen v. Brown, 9 
Vet. App. 235 (1996).  

In summary, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


